UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4069



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GREGORY BENJAMIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
01-62)


Submitted:   June 3, 2003                   Decided:   June 19, 2003


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Melissa M. Moore, Staff
Attorney, Baltimore, Maryland, for Appellant. Thomas M. DiBiagio,
United States Attorney, Jacabed Rodriguez-Coss, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Benjamin appeals his 238-month sentence for possession

of a firearm by a convicted felon.            Benjamin asserts that the

district court erred in sentencing him as an armed career criminal

because his 1995 predicate conviction for resisting arrest was

obtained without the benefit of counsel.             We have reviewed the

briefs   and   joint   appendix,   and   we   find   no   reversible   error.

Accordingly, we affirm Benjamin’s sentence for the reasons stated

by the district court.      (J.A. at 101-03).        We dispense with oral

argument, because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                     2